        Case 1:20-cv-00678-GSA Document 2 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JARROD GORDON,                                        1:20-cv-00678 GSA (PC)
12                      Plaintiff,
13                                                         ORDER TRANSFERRING CASE TO THE
            v.
                                                           SACRAMENTO DIVISION OF THE
14   RODRICK,                                              EASTERN DISTRICT OF CALIFORNIA

15                      Defendant.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
19   U.S.C. § 1983.

20          In his complaint, plaintiff alleges violations of his civil rights by defendant. The alleged

21   violations took place in Amador County, which is part of the Sacramento Division of the United
     States District Court for the Eastern District of California. Therefore, the complaint should have
22
     been filed in the Sacramento Division.
23
            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
24
     court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
25
     will be transferred to the Sacramento Division.
26
            Good cause appearing, IT IS HEREBY ORDERED that:
27          1. This action is transferred to the United States District Court for the Eastern District of
28   California sitting in Sacramento; and
                                                       1
         Case 1:20-cv-00678-GSA Document 2 Filed 05/15/20 Page 2 of 2

 1           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 2   filed at:

 3                                 United States District Court
                                   Eastern District of California
 4                                 501 "I" Street, Suite 4-200
                                   Sacramento, CA 95814
 5

 6
     IT IS SO ORDERED.
 7

 8       Dated:    May 15, 2020                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
